Per Curiam.

Wanton or willful misconduct entails a reckless disregard of safety or of right or of consequences. Under the circumstances here, the attempted removal by a trainman of a passenger’s bag from an overhead baggage rack, at the passenger’s request, while the train was moving slowly as it entered the station cannot justly be characterized as ‘1 extremely dangerous ”. Nor does the evidence warrant any of the terms denoting willful or wanton misconduct employed by the court below to fix liability upon defendant for the injury caused to plaintiff when the bag slipped from the trainman’s grasp.
The judgment being based upon a finding clearly against the weight of the evidence may not be permitted to stand.
The judgment should be reversed, with costs, and complaint dismissed, with costs.
Concur — Hecht, J. P., Aurelio and Timer, JJ.
Judgment reversed, etc.